COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In the Estate of J. Richard Harrell, Deceased

Appellate case number:    01-17-00803-CV

Trial court case number: 33726

Trial court:              12th District Court of Grimes County

        The opinion in this case issued on July 3, 2018. On August 17, 2018, Sherry Grumbles
filed a motion for rehearing, a motion for en banc reconsideration, and a motion for extension of
time to file the other two motions. All three motions are DENIED as untimely. See TEX. R. APP.
P. 49.1–.2, .8.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Panel

Panel consists of Justices Higley, Brown, and Caughey.


Date: September 18, 2018